DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 10-16-20 is acknowledged. Currently, claims 1, 2 and 5-20 are pending. Claims 1 and 5 are currently amended. Claims 3 and 4 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 6,071,591) in view of Reichert (US 4,292,101).

	Regarding claim 1, Dausch discloses a method of manufacturing a component 10 (fig. 1-2), comprising:
	Inserting a mandrel 60, 64 into a molding tool 56, 68 (fig. 3-4, claim 1 and abstract);

	Closing the molding tool for a period of time, wherein the self-skinning foam material composition expands and cures to form a component having a negative space air duct 28 formed by the mandrel during the period of time (fig. 3-4, claim 1);
	Opening the molding tool after the period of time (col. 6, line 39-40);
	Removing the component from the molding tool (claim 1); and
	Removing the mandrel from the negative space air duct of the component (claim 1);
	Wherein the self-skinning foam material composition forms an internal skin 62 on an interior surface of the negative space air duct of the component in contact with the mandrel during expansion and curing during the period of time (see fig. 3-4 and claim 6).
	Dausch does not teach the component having a negative space spar formed by the mandrel. However, Reichert teaches a composite member comprising webs 23, stringers 24 and/or spars 25 integrally molded as structural members (col. 4, line 56-68 and fig. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the teaching of Reichert in order to form a molded component having an integrally molded spar.
	Regarding claims 2 and 7, Dausch discloses wherein the self-skinning foam material composition M forms an external skin 66 on an exterior surface of the component 10 in contact with the molding tool 56, 58 during expansion and curing during the period of time (see fig. 3-4 and claim 10).
	Regarding claim 5, Dausch discloses a method, comprising:
	Inserting a mandrel 60 into a molding tool 56, 68 (fig. 3-4, claim 1 and abstract);
	Injecting a self-skinning material composition M into the molding tool (claim 1, fig. 3-4);
	Closing the molding tool for a period of time, wherein the self-skinning material composition expands and cures to form a component 10 having a negative space air duct 28 formed by the mandrel during the period of time (fig. 3-4 and claim 1);

Dausch does not teach the component having a negative space spar formed by the mandrel. However, Reichert teaches a composite member comprising webs 23, stringers 24 and/or spars 25 integrally molded as structural members (col. 4, line 56-68 and fig. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the teaching of Reichert in order to form a molded component having an integrally molded spar.

	Regarding claim 6, Dausch discloses opening the molding tool after the period of time (col. 6, line 39-40);
	Removing the component from the molding tool (claim 1); and
	Removing the mandrel from the negative space spar of the component (claim 1).
	Regarding claim 12, Dausch discloses wherein the mandrel is at least one of an inflatable mandrel, adjustable mandrel, or expanding mandrel (abstract, claim 2).
	Regarding claim 13, Dausch discloses inserting a support material 52, 54 into the molding tool prior to at least one of injecting the self-skinning material composition into the molding tool or closing the molding tool for the period of time (fig. 3-4, claim 1).
	Regarding claims 14 and 19, Reichert teaches wherein the support material includes at least one of a beam rod, or spar 23, 24, 25 (fig. 3-4 and col. 4, line 56-68).
	Regarding claim 15, Dausch as modified teaches wherein inserting the mandrel into the molding tool comprises inserting a plurality of mandrels into the molding too, and wherein the component includes a respective plurality of negative space spars (see fig. 2, claim 8).
	Regarding claim 16, Dausch discloses a component 10 comprising:

	An external skin 66 formed on an exterior surface of the component (see fig. 3-4 and claim 10);
	A negative space air duct 28 within the self-skinning material composition (fig. 3-4 and claim 1); and
	An internal skin 62 formed on an interior surface of the negative space air duct (see fig. 3-4 and claim 6).
	Dausch does not teach the component having a negative space spar within the self-skinning material composition. However, Reichert teaches a composite member comprising webs 23, stringers 24 and/or spars 25 integrally molded as structural members (col. 4, line 56-68 and fig. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the teaching of Reichert in order to form a molded component having an integrally molded spar.
	Regarding claim 20, Dausch as modified teaches wherein the negative space spar includes a plurality of negative space spars each having a respective internal skin 62 formed on a respective interior surface (see fig. 2 and claim 8).
Claims 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Reichert as applied to claims 5 or 16 above, and further in view of Enterzarian et al. (2011/024350).
Regarding claim 8, Dausch does not teach the mandrel includes at least one surface feature that forms a corresponding internal surface feature on the internal skin of the interior surface of the negative space spar of the component. However, Entezarian et al. teaches that using mandrels having a plurality of surface features is well known in the technical field of foaming (fig. 7A-14B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 9, Entezarian et al. teaches wherein the at least one surface feature of the mandrel includes at least one corrugation extending a long a long axis of the mandrel (fig. 7A-14B).

Regarding claim 17, Entezarian et al. teaches wherein the internal skin includes at least one corrugation extending along a long axis of the component (fig. 7A-14B).
Regarding claims 10 and 18, Entezarian et al. teaches wherein the at least one surface feature of the mandrel includes at least one of a rib, protrusion, bump, indentation, or dimple (fig. 7A-14B).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Reichert as applied to claim 7 above, and further in view of Lane et al. (2005/064128).

Regarding claim 11, Dsusch does not teach wherein the molding tool includes at least one surface features that forms a corresponding external surface feature on the external skin of the exterior surface of the component. However, Lane et al. Teaches that a mould having a surface feature is used for forming a self-skinning foam panel (para 82 and fig. 2, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the mold as taught by Lane et al. in order to foam external surface features on the exterior surface of the component for aesthetic purposes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11-30-20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/               Examiner, Art Unit 1742                                                                                                                                                                                         
/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742